Citation Nr: 1603049	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 percent for a scar, laceration to chin. 

3.  Entitlement to an initial evaluation in excess of 10 percent for a painful scar, laceration to chin. 

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

5.  Entitlement to a compensable evaluation for status-post fractured mandible. 

6.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for a scar, laceration to chin.  

7.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for a painful scar, laceration to chin.  
8.  Entitlement to an effective date earlier than February 16, 2011, for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to August 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a May 2013 VA Form 9, the Veteran indicated that he wanted a hearing before the Board at the RO.  Subsequently, in an August 2014 letter, the Veteran's attorney stated that the Veteran was withdrawing his hearing request.  Nevertheless, in February 2015, the Veteran submitted a statement to his Congressman indicating that he was awaiting his Board hearing.   In August 2014, September 2014, February 2015, and September 2015, the RO sent the Veteran letters informing him that he was placed on the travel board list and provided him the other options of having a videoconference or central office hearing or withdrawing his request.  Although the Veteran's attorney initially withdrew the request, the Veteran clearly indicated that he still wanted a hearing subsequent to that correspondence.  Moreover, he has not responded to the RO's letter giving him the option to withdraw his hearing request.  To date, the Veteran has not been scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




